                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

        Plaintiff,

                  v.                        Criminal No. 16-526 (FAB)

RICARDO     ALBERTO    VILLA-GUILLÉN
[8],

        Defendant.


                         MEMORANDUM AND ORDER

BESOSA, District Judge.

     The Court denied defendant Ricardo Villa-Guillén (“Villa”)’s

motion to exclude evidence pursuant to Federal Rule of Evidence

404(b).    United States v. Villa-Guillén, Case No. 16-526, 2019

U.S. Dist. LEXIS 124799 (D.P.R. July 24, 2019) (Besosa, J.). Villa

moves    for   reconsideration   pursuant    to   Federal   Rule   of   Civil

Procedure 59(e).       (Docket No. 581.)     For the reasons set forth

below, Villa’s motion for reconsideration is DENIED.

I.   Background

     Villa is subject to two criminal prosecutions.          United States

v. Villa-Guillén, Case No. 16-526 (FAB); United States v. Villa-

Guillén, Case No. 17-608 (FAB).           The first action concerns a

purported drug-trafficking conspiracy (“conspiracy action”).             See

Case No. 16-526.       The subsequent action stems from cocaine, a

firearm,   and   ammunition   allegedly     seized   by   Drug   Enforcement
Criminal No. 16-526 (FAB)                                                    2

Administration (“DEA”) task force agents on the date of Villa’s

arrest (“arrest warrant action”).         See Case No. 17-608.

      A.    The Conspiracy Action

            On June 23, 2016, a grand jury returned a one-count

indictment charging four individuals with conspiring to possess

with intent to distribute at least five kilograms of cocaine in

violation of 21 U.S.C. section 846.               (Case No. 16-526, Docket

No. 1.)     The grand jury returned a superseding indictment on

June 23, 2017, alleging that Villa and seven other individuals

“traveled on commercial flights that departed from the Luis Muñoz-

Marín   International    Airport    in   Carolina,    Puerto   Rico   to   the

continental United States with kilograms of cocaine concealed in

suitcases.”    (Docket No. 120 at p. 3.)       The superseding indictment

also alleges that Villa conspired to “[mail] controlled substances

to the continental United States.”        Id. 1    Magistrate Judge Camille

Vélez-Rive issued a warrant for Villa’s arrest on June 23, 2017

(hereinafter, “arrest warrant”).         (Docket No. 122 at p. 3.)

      B.    The Arrest Warrant Action

            Puerto Rico Police Department officer and DEA Task Force

Agent Victor Salgado (“Salgado”) executed the arrest warrant on

July 17, 2017.      (Case No. 17-608, Docket No. 76 at p. 4.)              Law



1 Villa’s codefendant’s have pled guilty. (Docket Nos. 188, 247, 268, 293, 416
and 434.) Trial is set to commence on October 28, 2019. (Docket No. 562.)
Criminal No. 16-526 (FAB)                                                 3

enforcement officers located Villa at his sister’s residence,

observed Villa and his son enter a Mercedes SUV, followed Villa

and his son to the Plaza las Americas shopping mall, and arrested

Villa in a parking structure.      Id. at pp. 4—10.     Task Force Agent

Salgado   conducted    an   inventory   search   of   the   Mercedes   SUV,

recovering “a bag containing controlled substances in the driver’s

side door compartment” and “a kilogram of cocaine in the glovebox.”

Id. at p. 10.   Subsequently, law enforcement officers obtained a

search warrant for Villa’s residence in Guaynabo, Puerto Rico.

Id. at p. 17.   On July 18, 2017, DEA agents seized 1.72 kilograms

of cocaine, a Glock 23 firearm, three loaded magazines, three boxes

of ammunition, United States currency, and drug paraphernalia from

Villa’s apartment.     (Case No. 16-562, Docket No. 537 at p. 2.)

           Villa moved to suppress the evidence seized from his

vehicle and apartment pursuant to the Fourth Amendment of the

United States Constitution.      (Docket No. 28.)     The Court referred

Villa’s motion to suppress to Magistrate Judge Bruce J. McGiverin.

(Docket No. 36.)      After holding a suppression hearing, Magistrate

Judge McGiverin issued a Report and Recommendation (“R & R”).

(Docket Nos. 49 and 76.)       The magistrate judge recommended that

the Court deny Villa’s motion to suppress.        (Docket No. 76.)     The

Court adopted the R & R.        United States v. Villa-Guillén, Case
Criminal No. 16-526 (FAB)                                                   4

No. 17-608, 2019 U.S. Dist. LEXIS 123495 (D.P.R. July 22, 2019)

(Besosa, J.)

            The United States intends to elicit evidence concerning

the arrest warrant in the underlying conspiracy action.                  (Case

No. 16-526, Docket No. 537 at p. 3.)          According to the United

States, this evidence demonstrates that Villa intended to commit

conspiracy and is admissible pursuant to Federal Rule of Evidence

404(b) (“Rule 404(b)”).      Id. at p. 8.   Villa moved to exclude the

arrest warrant evidence.        (Docket No. 535.)       The Court denied

Villa’s motion in limine, holding that the 1.72 kilograms of

cocaine and Glock 23 firearm are “probative of Villa’s intent and

knowledge.”    United States v. Villa Guillén, Case No. 16-526, 2019

U.S. Dist. LEXIS 124799 *9 (D.P.R. July 24, 2109) (Besosa, J.).

            Villa’s    motion   for   reconsideration    sets    forth    two

requests.   (Docket No. 581.)     First, Villa requests that the Court

reconsider its denial of the motion to suppress in the arrest

warrant action.       Id. at p. 2.    Essentially, Villa moves for the

Court to reject the R & R in Case No. 17-608.       Id.       Second, Villa

moves for the Court “not to consider [the arrest warrant] evidence

as a prior bad act admissible under FRE 404b.”          Id.

II.   Motion for Reconsideration Standard

      The Federal Rules of Criminal Procedure do not explicitly

provide for motions for reconsideration.          See United States v.
Criminal No. 16-526 (FAB)                                                             5

Ortiz, 741 F.3d 288, 292 n.2 (1st Cir. 2014) (citation omitted).

The First Circuit Court of Appeals applies Federal Rule of Civil

Procedure     59(e)      (“Rule    59(e)”),        however,       to   motions      for

reconsideration arising in the criminal context. See, e.g., United

States   v.   Allen,     573   F.3d    42,   53    (1st    Cir.    2009)    (applying

Rule 59(e) to a motion for reconsideration in a criminal case).

     Pursuant to Rule 59(e), a district court will alter its

original order only if it “evidenced a manifest error of law, if

there is newly discovered evidence, or in certain other narrow

situations.”      Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930

(1st Cir. 2014) (citation omitted).               A motion for reconsideration

does “not provide a vehicle for a party to undo its own procedural

failures [or] allow a party [to] advance arguments that could and

should   have     been   presented      to   the    district       court    prior   to

judgment.”      Iverson v. City of Bos., 452 F.3d 94, 104 (1st Cir.

2006) (citation omitted).             “Rule 59(e) does not exist to allow

parties a second chance to prevail on the merits . . . [and] is

not an avenue for litigants to reassert arguments and theories

that were previously rejected by the Court.”                   Johnson & Johnson

Int’l v. P.R. Hosp. Supply, Inc., 322 F.R.D. 439, 441 (D.P.R. 2017)

(Besosa,    J.)   (citations      omitted).        In     deciding     a   motion   for

reconsideration, the reviewing court has considerable discretion.

Venegas-Hernández v. Sonolux Records, 370 F.3d 183, 190 (1st Cir.
Criminal No. 16-526 (FAB)                                                    6

2004).   “As a general rule, motions for reconsideration should

only be exceptionally granted.”            Villanueva-Méndez v. Nieves-

Vázquez, 360 F. Supp. 2d 320, 323 (D.P.R. 2005) (Domínguez, J.)

III. Discussion

     Villa’s      motion   for    reconsideration   is    unavailing.      The

magistrate judge held that “Villa lacked a reasonable expectation

of privacy” in the Mercedes SUV.         (Case No. 17-608, Docket No. 76

at p. 17.)     The Court agrees.

     Villa informed law enforcement officers that: he didn’t know

the registered owner of the Mercedes, that “he and the Mercedes

owner had swapped cars,” Villa however did not recall “the make of

his own car,” Villa “had the car for under twenty four hours,”

that anything in the vehicle “wasn’t his,” that Juan “El Flaco”

lent him the Mercedes, and that he did not know Juan’s last name

or phone number.      Id. at pp. 7—9.      “By explicitly and repeatedly

rejecting    an   ‘intimate      relationship’   with    the   vehicle,   Villa

undermined his Fourth Amendment protections against the search.”

Id. at p. 13 (citing United States v. Fermin, 771 F.3d 71, 76 (1st

Cir. 2014) (“It is well established that one who abandons or

disclaims ownership of an item forfeits any claim of privacy in

its contents, and as to that person the police may search the item

without a warrant.”).
Criminal No. 16-526 (FAB)                                                    7

     Villa cites inapposite precedent.           (Docket No. 581 at p. 2)

(citing Bryd v. United States, 138 S. Ct. 1518 (2018)).              The Bryd

court held that “someone in otherwise lawful possession and control

of a rental car has a reasonable expectation of privacy in it even

if the rental agreement does not list him or her as an authorized

driver.”    138 S. Ct. at 1524.       The driver in Bryd did not, however,

disclaim ownership in the vehicle. Moreover, the person who signed

the rental agreement “gave [the keys] to [the driver].”                   Id.

at 1524.    In contrast, Villa failed to identify the owner of the

Mercedes and wrote “not mine” on the consent to search form.

(Docket    No.   76   at   p.   8.)    Because   Villa   had   no   reasonable

expectation of privacy in the Mercedes, he lacked standing to

assert a Fourth Amendment challenge.         United States v. Stokes, 829

F.3d 47, 51 (1st Cir. 2016) (“Under what is known as the ‘standing’

doctrine, the defendant carries the burden of making a threshold

showing that he has a reasonable expectation of privacy in the

area searched and in relation to the items seized.”) (citation

omitted).

     The arrest warrant evidence is admissible in the conspiracy

action pursuant to Rule 404(b). The arguments set forth in Villa’s

motion in limine and motion for reconsideration are identical.

(Docket Nos. 525 and 581.)             The evidence recovered from the

Mercedes and Villa’s apartment is probative of intent.                  United
Criminal No. 16-526 (FAB)                                               8

States v. Zeuli, 725 F.2d 813, 816 (1st Cir. 1984) (holding that

the “intent exception to Rule 404(b) justifies the trial court’s

decision to admit” evidence of prior bad acts) (quotation omitted).

Instructing the jury to consider Villa’s prior bad acts for the

limited purpose of determining his intent and knowledge during the

conspiracy   will   mitigate   the   risk   of   any   unfair   prejudice.

Accordingly, Villa’s motion for reconsideration is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, October 25, 2019.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
